Pannell, Judge.
“Where there is only an appeal from a jury verdict, there is nothing to review, and the Court of Appeals has no jurisdiction since it is a court for the correction of errors of law alone. Code Ann. §§ 2-3704, 2-3708 (Ga. L. 1945, Const, of 1945 [Art. VI, Sec. II, Pars. IV, VIII]); Code Ann. § 6-701 (Ga. L. 1965).” Interstate Fire Ins. Co. v. Chattam, 222 Ga. 436 (150 SE2d 618). The appeal in the present case is from the verdict of a jury rendered in the Superior Court of Fulton County on an appeal from the court of ordinary. No judgment, order, or ruling of the judge is referred to. Upon application of the ruling in the above Supreme Court decision in answer to a certified question from this court, the present appeal must be dismissed.

Appeal dismissed.


Felton, C. J., and Frankum, J., concur.